Citation Nr: 0524350	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of ischemic heart disease, currently rated as 
10 percent disabling.  

2.  Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974 and from April 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Houston 
Texas Regional Office (RO) that granted service connection 
for, in pertinent part, ischemic heart disease and for 
hypertensive retinopathy.  Each disability was assigned a 
non-compensable rating effective February 1995.  In March 
2002, a notice of disagreement was received.  In May 2002, a 
Decision Review Officer determined that the veteran was 
entitled to an effective date of February 1995 for a 10 
percent rating for hypertensive retinopathy.  The non-
compensable rating for ischemic heart disease was confirmed 
and continued.  Thereafter, in May 2002, a statement of the 
case was issued.  Thereafter, a VA Form 9 was received in 
which the veteran specifically limited his appeal to the 
issue of the evaluation for ischemic heart disease.  

This case was previously remanded.  In addition, the AOJ has 
assigned a 10 percent evaluation for the disability.

The issue of entitlement to an evaluation in excess of 60 
percent for ischemic heart disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's ischemic heart disease is productive of an 
estimated metabolic equivalents (METS) of 4.5.




CONCLUSION OF LAW

Ischemic heart disease is 60 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because of the partial grant, any VCAA violation is harmless 
in this case.

The Department of Veterans Affairs is under an obligation to 
base decisions on the evidence of record.  If the evidence is 
inadequate, there is an obligation to return the file.  In 
this case, the agency of original jurisdiction (AOJ) has 
repeatedly ignored what an examiner determined to be the 
estimated METS.  Ignoring the evidence (in this case not 
reporting critical evidence) cannot be justified.  In April 
2002, a VA doctor established that the veteran had ischemic 
heart disease with estimated METS of 4.5.  In January 2003, 
the examiner noted that the examination had been accomplished 
and that the file had been reviewed by him and another 
doctor.  It was again noted that the estimated METS was 4.5.  
It was further noted that there was ample information for the 
rating team to rate the case and close it.  Both doctors felt 
that future requests for more examinations and more 
speculations was time and funds spent unproductively.

In this case, the examiners have repeatedly established that 
the estimated METS is 4.5.  The testing was described as sub 
maximal and inconclusive.  However, there was evidence of 
chest tightness, shortness of breath, and pressure.  

Based upon the rating schedule, which provides a 60 percent 
evaluation when there is more than one episode of acute 
congestive heart failure in the past year, or workload of 
greater than 3 METS but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent to 50 percent, there is no doubt to be 
resolved.  Clearly, ischemic heart disease with a METS of 4.5 
more closely reflects the criteria for a 60 percent 
evaluation than a 10 percent evaluation (when the critical 
evidence is not ignored).  


ORDER

A 60 percent evaluation for ischemic heart disease is granted 
subject, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

This case was previously sent to the AMC.  The AMC determined 
that there was an egregious error.  In essence, the AOJ had 
never issued an applicable VCAA letter.  There remains no 
adequate VCAA letter in the file.  Therefore, the case is 
remanded to the AOJ for the following:

The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as to the issue of the 
evaluation for ischemic heart disease.  
See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 
(July 16, 2004).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about 
the information and evidence not 
of record that is necessary to 
substantiate the claim; 
(2) inform the claimant about 
the information and evidence 
that VA will seek to provide; 
(3) inform the claimant about 
the information and evidence the 
claimant is expected to provide; 
and 
(4) request that the claimant 
provide any evidence in the 
claimant's possession that 
pertains to the claim.

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


